COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DESTINY FERGUSON,                              §             No. 08-22-00070-CV

                       Appellant,                §               Appeal from the

  v.                                             §              51st District Court

  DUSTIN LEE POLK,                               §         of Tom Green County, Texas

                         Appellee.               §              (TC# A190425AG)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 21, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rick Dunbar, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before September 21, 2022.

       IT IS SO ORDERED this 12th day of September, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.